Hinman, J.
The defendant, Phelps, in August, 1855, was brought before justice Lathrop, charged with having sold spirituous liquors contrary to the statute. He was found guilty and fined by the justice, and thereupon he appealed to the superior court; and on the appeal, the recognizance now in suit was entered into, conditioned that he appear before the next superior court to answer to the complaint, and abide the judgment of the court thereon. The recognizance was in proper form, but it was taken to the treasurer of the state, instead of the treasurer of the county; on which account it is claimed to be void: and the court are of opinion that it is so. It was an official recognizance, given under duress of. imprisonment, and therefore not voluntary. Its object was to compel an appearance to answer to a criminal charge, pursuant to the order of the magistrate professing to act under the authority conferred by statute. In fact no such authority was conferred on the magistrate; but the authority was to take a recognizance to the treasurer of the county. It becomes, then, a different obligation from the one prescribed, and is, therefore, void. Ferry v. Burchard, 21. Conn. R., 597. The prosecution was founded on the tenth section of the statute, which authorizes any person to appeal from a judgment rendered against, him by a justice, to the county court next to be holden, &e., provided that upon the appeal, he shall give a bond of recognizance, with good and sufficient surety, to the treasurer of the county, in such an amount as said justice shall order, conditioned, &e. Rev. Stat., p. 822. This section was modified by the act of 1855, which abolishes the county court, and transfers its jurisdiction to the superior court. But the office of county treasurer is not abolished, and it is nowhere provided that bonds of recognizance which there were directed to, be taken to that officer, should thereafter be taken to the treasurer of the state ; and we do not assent to the claim, that the mere abolition of the county court, effected a change in the officer to whom such bonds should be taken, where, as in this case, they were expressly directed to be taken to the treasurer of the county. It necessarily effected a change in the condition of recogni*118zanees in respect to the court before which the party was bound to appear; but none as to the officer to whom the bond should be taken. We therefore advise the superior court to render judgment for the defendants.
In this opinion, Storks, J. concurred.
Judgment for the defendants.